UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6060



STEPHEN M. HAUSE,

                                             Plaintiff - Appellant,

          versus

GEORGE MARTIN, III, Warden; G. P. MIRO,
Associate Warden; HARRIETTE FOWLER, Nelson
Complaint Coordinator; PARKER EVATT, Com-
missioner, South Carolina Department of
Corrections; RICKIE BELLINGER, Classification
Case Worker, C.C.I.; and possibly JOHN DOE
DEFENDANTS,   in  their   individual   and/or
official capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-93-1790-2-20AJ)

Submitted:   June 20, 1996                   Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen M. Hause, Appellant Pro Se. David Leon Morrison, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1988) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recom-
mendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning and an exten-

sion of time, Appellant failed to object to the magistrate judge's

recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3